Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been allowed. 

Allowable Subject Matter
Lema et al. (Performance and Variability of Doped Multithreshold FinFETs for 10-nm CMOS, IEEE Transactions on Electron Devices, Vol. 61, No. 10, Oct. 2014) describe study of implications using channel dopping to control a threshold voltage and leakage current for FinFETs for 10-nm CMOS technology. Simulations were used to evaluate the impact of random discrete dopants on the statistical variability comprising leakage currents.

Jin et al. (Prediction of Data Retention Time Distribution of DRAM by Physics-Based Statistical Simulation, IEEE Transactions on Electron Devices, Vol. 52, No. 11, Nov. 2005) describes development of a comprehensive TCA framework to predict data retention time distribution of a DRAM using information about the designed cell transistor by coupled physics-based device and statistical simulations. Jin et al. estimate the cumulative distribution function of the retention time by calculating leakage currents of a large number of DRAM cells that have different configuration in the number, locations, and energy levels of the traps.

Cho et al. (An Innovative Indicator to Evaluate DRAM Cell Transistor Leakage Current Distribution, Journal of the Electron Devices Society, 26 April 2018) describes a method for measuring variations in DRAM cell transistors including leakage current. 

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As claim 1, Lema et al. teaches a system comprising:
a processor; and
a memory including instructions that when executed by the processor perform an operation including:
generating a first plurality of transistor leakage currents by simulating different dopant configurations in a transistor; 
fitting the first plurality of transistor leakage currents to a first leakage current distribution; and
evaluating the DRAM cell including the transistor based on the model parameter. 
However, Lema et al. and other cited NPLs above either in alone or in combination do not teach:
generating a second plurality of transistor leakage currents by simulating, for each dopant configuration of the different dopant configurations, a single trap insertion in the transistor;
fitting the second plurality of transistor leakage currents to a second leakage current distribution;
generating a third plurality of leakage currents for a specified trap density for the transistor based on the first and second leakage current distributions:
transforming the third plurality of leakage currents to a model parameter for a DRAM cell including the transistor;
in combination with other limitations as recited in the claim.

As per claim 7, the claim recites analogous limitations including the limitations that are found allowable as those in claim 1. The claim is allowed for the same reasons.

As per claim 15, Jin et al. and Lema et al. in combination teach  a non-transitory computer-readable storage medium including instructions that when executed by a processor perform an operation comprising:
evaluating a statistical compact model of a DRAM cell with a first trap density to determine whether a refresh time emulated for a pass transistor included in the DRAM cell; and 
generating a first plurality of statistical simulations of the DRAM cell that produces a first leakage current distribution representing a baseline leakage current;
Jin et al. and Lema et al. either alone or in combination do not teach:
evaluating a statistical compact model of a DRAM cell with a first trap density to determine whether a refresh time emulated for a pass transistor included in the DRAM cell satisfies a threshold;
in response to determining that the refresh time does not satisfy the threshold:
selecting a second, different trap density for the DRAM cell;
reevaluating the statistical compact model of a DRAM cell with the second trap density to determine whether the refresh time emulated for the pass transistor included in the DRAM cell satisfies the threshold;
in response to the refresh time satisfying the threshold, indicating the DRAM cell to be acceptable;
wherein:
the statistical compact model is generated via a second plurality of statistical simulations of the DRAM cell that produces a second leakage current distribution representing an additional-leakage current distribution, wherein the first and second leakage current distributions are combined to create a third leakage current distribution representing an induced drain leakage in the DRAM cell; and
the third leakage current distribution is extrapolated based on a specified trap density to describe a statistical leakage current for the DRAM cell at the specified trap density;
in combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148